—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated May 26, 1999, which denied his motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the action is barred by General Obligations Law § 15-108 (c) (see generally, Benjamin Dev. Co. v Marlin Enters., 249 AD2d 183). Joy, J. P., Thompson, Goldstein and Feuerstein, JJ., concur.